Citation Nr: 0732496	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease (DDD) of the lumbar spine, 
effective April 1, 2003, to include entitlement to an 
extension of a temporary total disability rating based on 
surgical convalescence currently assigned from December 2, 
2002, to March 31, 2003. 

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran had a hearing before the Board in June 
2007 and the transcript is of record.

The issues on appeal require clarification.  A July 2005 
Board decision reopened and granted a claim of entitlement to 
service connection for a lumbar spine condition.  A 
subsequent July 2005 rating decision, then, assigned the 
initial rating for the veteran's service-connected condition.  
Specifically, the RO assigned the veteran a 10 percent 
disability rating, effective November 25, 2002.  A temporary 
100 percent evaluation was also assigned from December 2, 
2002 to March 31, 2003, under 38 C.F.R. § 4.30, based on 
surgical treatment necessitating convalescence.  Effective 
April 1, 2003, the 10 percent rating was assigned.  The 
veteran, in disagreeing with the ratings, does not dispute 
the initial 10 percent rating effective November 25, 2002.  
Rather he alleges the temporary total evaluation should be 
extended beyond March 31, 2003, because his surgery required 
a longer period of convalescence.  He also alleges the rating 
thereafter does not accurately reflect the current severity 
of his condition.  The issue has been phrased accordingly 
above.

The Board notes that the RO received additional evidence from 
the veteran before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was in 
regard to claims not currently on appeal and not relevant to 
the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Throughout the appeal, the veteran's argument stems from one 
premise: his low back condition renders him totally 
unemployable.  He has alleged entitlement to a 100 percent 
rating under various theories.

Increased Rating (DDD of the lumbar spine)

Here, the veteran was awarded a temporary total evaluation 
from December 2, 2002, to March 31, 2003, for surgical 
treatment requiring convalescence.  He argues that the total 
evaluation should extend beyond March 31, 2003, because his 
surgery required a longer period of convalescence.  
Alternatively, he argues the 10 percent rating assigned 
thereafter is not reflective of the current severity of his 
back.  Lastly, he argues he underwent surgery on or around 
April 2005 entitling him to a separate period of temporary 
total disability due to surgical treatment necessitating 
convalescence under 38 C.F.R. § 4.30.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Here, no letter was sent to the veteran identifying the 
evidence necessary to establish entitlement to an increased 
rating or entitlement to an additional or extended temporary 
total evaluation under 38 C.F.R. § 4.30.  Corrective action 
is required.  

In support of his claim, the veteran indicated he received 
the subsequent 2005 surgery from his private doctor, Dr. 
Swami.  Piecemeal records and medical statements from Dr. 
Swami are found throughout the claims folders either provided 
by the veteran or within his Social Security Disability 
records, but it does not appear the RO ever attempted to 
obtain these records.  None of the records actually in the 
claims folders, moreover, are past 2003.  The RO should make 
efforts to obtain the complete collection of any and all 
treatment records from Dr. Swami through the present, to 
include surgical treatment records from 2005.

Aside from the surgical treatment in 2005, the veteran also 
testified during his hearing before the Board that his spine 
condition causes sharp pains down his left leg.  The veteran 
was last afforded a VA examination in September 2005, two 
years ago.  The examiner did not indicate the alleged 2005 
surgery in the pertinent medical history, nor was the 
veteran's complaints of neurological manifestations noted. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran testified that he underwent surgery 
in 2005 and he is now experiencing neurological 
manifestations from his low back condition.  Accordingly, a 
new VA examination must be conducted because the evidence of 
record may not reflect the current state of the veteran's 
disability.  Id.

TDIU

The veteran has maintained throughout the pendency of this 
appeal that his low back condition renders him unemployable.

An August 2006 rating decision, in pertinent part, denied his 
TDIU claim.  During his June 2007 Board hearing, the veteran 
provided testimony that his low back condition prevents him 
from working full time.  Indeed, he testified he cannot even 
work an 8 hour week.  Given the consistency of the veteran's 
allegations throughout the pendency of the appeal of his 
lumbar spine claim, the Board construes the veteran's 
testimony as his notice of disagreement (NOD) with the August 
2006 denial for TDIU. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for an increased 
rating for DDD of the lumbar spine, to 
include the issue of entitlement to an 
extended or additional temporary total 
evaluation under 38 C.F.R. § 4.30. 

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from Dr. 
Swami, or any other private doctor for 
treatment of his low back that have not 
already been obtained.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above is complete and all 
records are obtained, to the extent 
possible, schedule the veteran for an 
orthopedic and neurological examination 
for his low back condition, to include 
DDD, to ascertain any and all current 
disabilities he has in connection with his 
low back condition and the current level 
of severity of each condition.  The 
examiner must conduct all necessary tests 
to ascertain the neurological and 
orthopedic manifestations, if any, of the 
veteran's low back condition separating 
out any manifestations due to other non-
service connected conditions if possible.  
The examiner should also specify 
specifically which nerve is affected by 
the veteran's low back condition and the 
manifestations thereof.  The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

4.  After the above is complete, 
readjudicate the veteran's low back claim.  
If the claim remains denied, provide the 
veteran with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to total 
disability based on individual 
unemployability (TDIU).  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

